Citation Nr: 0218325	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from June 12, 1979, to July 
27, 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2000 decision by the Columbia, South 
Carolina, Regional Office (RO) that denied service 
connection for a psychiatric disorder.  The veteran 
expressed dissatisfaction with the decision and submitted 
additional evidence, but the decision was confirmed by RO 
decisions in December 2000 and January 2001.

The veteran testified at a February 2002 hearing convened 
by the undersigned, the member of the Board designated by 
the Chairman to conduct the hearing and make the final 
decision in this case.


FINDING OF FACT

The veteran currently has schizophrenia, and medical 
evidence shows that it was incurred in service.


CONCLUSION OF LAW

Resolving any doubt in the veteran's favor, schizophrenia 
was incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.102, 3.159, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records include a June 8, 
1979, entrance examination.  A psychiatric disorder was 
not noted on examination, and the veteran did not give a 
history suggestive of one, but he did give a history of 
hospitalization for a shoulder fracture.

Service medical records also include an emergency room 
record dated July 20, 1979.  Apparently, the veteran was 
brought there by Military Police from the post barbershop 
where he refused to pay or to leave the barber chair and 
otherwise behaved strangely.  In the emergency room, he 
seemed disoriented and did not know the day, date, his 
unit, his age, or his medical history.  His unit commander 
was contacted and apparently advised emergency room staff 
that the veteran had "admitted to playing these games in 
the past."  He was evaluated at the mental health clinic 
which questioned his ability to adequately adjust to the 
military.  The examiner said he presented as confused, 
disoriented, and inappropriate, and the diagnosis was 
adjustment reaction, acute and severe.

The veteran reappeared in the emergency room later that 
day complaining of a pain behind his left ear and said he 
did not feel well.  He was seen by a doctor whose sole 
entry on the record was to the effect that the veteran 
refused to leave the emergency room until he was escorted 
out by Military Police.

Service medical records do not include a separation 
examination.

The veteran was seen by W.T. Mattison, M.D., at Pickens 
Hospital on July 30, 1979, three days after separation 
from service.  He said he had had mental and emotional 
problems for about five years, was concerned that he was 
unable to get along with others, and was "stunned" that he 
had been discharged from the military after two months for 
mental and attitude problems.  Affect was pleasant, memory 
was intact, insight was lacking, and judgment was only 
fair, but there was no evidence of depression or 
psychosis.  The impression was adjustment reaction of 
adult life, and the veteran was to participate in the 
hospital's day care program.

On August 8, 1979, the veteran was brought to Pickens 
Hospital by his father.  He said he was unhappy and the 
examiner noted that he had trouble with memory.  Under the 
heading, Past Psychiatric History, the examiner noted 
"nph," or "no prior history," and then noted "21/2 yrs ago."

The veteran was also seen on August 8 by Dr. Mattison who 
noted history, perhaps from his father, that the veteran's 
behavior had been bizarre and was worse that day.  The 
doctor reported that, during an extended interview, the 
veteran appeared lucid at times while, at other times, 
appeared to hear voices and otherwise appeared to be out 
of contact with reality.  He was admitted to a "partial 
hospitalization program" administered by Dr. Ellison.

According to a record by Roy Ellison, M.D., dated 
September 11, 1979, the veteran was discharged against 
medical advice on August 17, 1979.  The September record 
noted that, during the veteran's participation in the 
partial hospitalization program, he could not give a 
consistently coherent history, his behavior became 
increasingly bizarre, and he was intermittently psychotic.  
There was marked blocking, loose associations, pressured 
speech, and a very vague circumstantial flow of ideas, but 
his insight was good in that he recognized that he was 
"mentally disturbed."  Affect was flat, blunted, 
suspicious, inappropriate, and sometimes, bizarre.  He 
took medication reluctantly and did not participate 
actively in hospital programs.  Though still psychotic and 
unimproved, he wanted to leave the hospital program, and 
was supported in his request by his family.  Dr. Ellison 
recommended that the veteran seek mental health treatment 
at the area mental health center, but he could not report 
whether the veteran heeded his recommendation.  The 
diagnosis on discharge was acute schizophrenic episode.

The file contains a series of brief medical records, the 
source of which is unknown, dated August 17, August 20, 
August 23, and September 17.  The records note that 
Prolixin had been prescribed, and that the veteran was 
variously stable, irritable, or agitated.  In view of the 
dates and Dr. Ellison's recommendation, the records may be 
1979 records from the mental health center.

Records from the Augusta VA Medical Center, albeit brief 
and clearly incomplete, indicate that the veteran was 
admitted on September 21 and discharged on November 6, 
1979.  A counseling psychology report noted a provisional 
diagnosis of chronic, undifferentiated schizophrenia.

Other records begin in December 1980 and continue to March 
1988.  Though the source of these records in not shown, 
one of them is entitled "Center Medication Orders" and may 
be from the area mental health center.  All of the records 
show that the veteran had been prescribed Mellaril, and 
that he was working and generally functioning well.

Other records begin in January 1992 and continue to 
January 1997.  The source of these records is also 
unknown, but they are on the same form as those described 
above.  The veteran had apparently remarried as one record 
noted a pending divorce.  The records show that the 
veteran was working at GE and generally functioning well.  
In fact, these records did not reflect psychotic or 
depressive symptomatology, though they showed that the 
veteran continued to take Mellaril.  The Board notes that, 
although the earlier records in this series appear to be 
signed by a V. Martin, M.D., later records are signed by 
W.T. Mattison, M.D..  On the last record in this series, 
the veteran reported that he had decreased his Mellaril to 
one tablet at bedtime and that he occasionally forgot to 
take that.  Dr. Mattison reported that he detected mild 
paranoid trends.

An April 1997 record, apparently from the same unknown 
source as others reported above, noted that the veteran 
was a "walk in" and that he had participated in the "Ad 
Life Program" until he was "kissed out of the program."  
He said he still had Mellaril that had been prescribed by 
Dr. Mattison, and had been taking it, but he had been 
drinking ever since he had been removed from the program.  
Indeed, the examiner reported that the veteran smelled of 
alcohol and appeared to be intoxicated.  He recognized 
that he had a drinking problem and he could not function 
at work.

Subsequent records reveal that the veteran was involved in 
a fight at work in June 1997 and was fired.  He was seen 
thereafter at approximate six-month intervals and various 
medications were tried with varying degrees of success.

A September 2000 VA psychiatric examination noted that the 
veteran was oriented, but his grooming and hygiene were 
poor.  His affect was inappropriate, and he burst into 
tears several times during the interview.  He took 
medication, and showed the examiner his pill bottle, but 
said he heard the voice of his deceased mother if he did 
not take the medication.  The examiner reviewed, and 
highlighted portions of, the veteran's service and 
postservice treatment records.  The diagnosis was chronic 
schizophrenia, and the examiner said it was most likely 
that it was schizophrenia, not adjustment reaction, that 
the veteran had in service.

In several statements received in 2000 and 2001, friends 
and relatives of the veteran contended that he did not 
have a psychiatric disorder before service.  An undated 
letter from the Greenville Hospital System noted that the 
veteran was not seen in Behavioral Health Services before 
August 1979.  A January 2001 letter from the South 
Carolina Department of Mental Health notes that the 
veteran's case was opened in August 1979, and that he had 
not been seen in a mental hospital or mental health center 
prior thereto.

In February 2002, the veteran and his father appeared at a 
hearing before the undersigned Member of the Board, and 
testified as to his mental status and adjustment before, 
during and after service.  

Service connection is granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
To establish service connection, there must be evidence of 
an etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

The evidence here shows that the veteran entered military 
service on June 12, 1979, exhibited some bizarre behavior 
on July 20, and was discharged on July 27.  On July 30, he 
sought mental health services, and he was admitted to a 
hospital for mental health treatment on August 8.  The 
diagnosis was schizophrenia and he was discharged, 
unimproved and against medical advice, on August 17.  He 
received mental health services and was treated with 
antipsychotic medications thereafter.  A September 2000 VA 
psychiatric examination diagnosed schizophrenia.  The 
examiner reviewed the veteran's service and postservice 
medical records and concluded that the veteran had 
schizophrenia in service.  The Board is constrained to 
concur.

The RO denied service connection for a psychiatric 
disorder on the ground that the veteran's schizophrenia 
existed prior to service and was not aggravated therein.  
The basis cited for the denial was, in part, the veteran's 
response to an item on the intake form when he was 
admitted to the hospital on August 8, 1979:  notations 
under Past Psychiatric History were "nph" and "21/2 yrs 
ago."  However, as noted above, "nph" means "no prior 
history" which seems to be inconsistent with "21/2 yrs ago."  
The Board notes that Dr. Ellison, in his September 1979 
record and in a July 2001 letter, said the veteran was 
unable to give a coherent medical history during his 
August 1979 hospitalization.

The RO also cited a July 30, 1979, record by Dr. Mattison 
who noted that the veteran gave a five-year history of 
mental and emotional problems.  However, evidence of 
record clearly, and affirmatively, shows that, though the 
veteran may have then felt he had had mental and emotional 
problems, he had not been seen in any mental health 
hospital or clinic and had not been diagnosed with a 
psychiatric disorder.  Accordingly, his lay history of 
mental and emotional problems does not constitute a 
medical diagnosis of a psychiatric disorder.

Finally, the Board notes that a psychiatric disorder was 
not "noted" on the veteran's June 1979 military entrance 
examination, so he is entitled to the presumption of 
soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Even had he then given a history of a psychiatric 
disorder, it would not constitute "notation" of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1).  So 
history from a veteran at a military entrance examination 
will not establish a preexisting condition, nor will 
inconsistent history given while the veteran is exhibiting 
symptoms of a psychosis.  Moreover, the evidence here 
affirmatively shows that the veteran had not been 
diagnosed with, and did not have, a psychiatric disorder 
that preexisted service.  In reaching this conclusion, the 
Board is mindful of the credible testimony of the veteran 
to the effect that he graduated from college, on time, in 
May 1979, shortly before entering military service, and at 
the same time worked part-time, including in a mental 
hospital.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), which prescribes VA duties to advise a 
claimant of the evidence needed to substantiate a claim, 
and to help a claimant obtain that evidence, was enacted 
during the pendency of this appeal.  VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West Supp. 2002).  VA duties have been implemented 
by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

There is evidence that has not been obtained, such as 
records from the Social Security Administration.  However, 
in view of the favorable result reached here, further 
delay to comply with the duty to assist is deemed 
unnecessary and inappropriate.


ORDER

Service connection for a psychiatric disorder is granted.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

